Case 18-02860   Doc 125   Filed 09/24/19 Entered 09/24/19 16:20:26     Desc Main
                           Document     Page 1 of 3




                                    In the
      United States Bankruptcy Court
                     For the Northern District of Illinois


    IN RE:

    JOVAN E. MOORE, AND ALL OTHER       CASE NO. 19-BK-17661, ET AL.
    DEBTORS LISTED ON THE ATTACHED
    LIST OF CASES.




      NOTICE OF A TTORNEY SUBSTITUTION

        PLEASE TAKE NOTICE, that pursuant to Local Rule 2091-1,
    David Paul Holtkamp and Charles A. King, both of the same firm (the
    City of Chicago, Department of Law) hereby agree, as does the City, to
    substitute the appearance of David Paul Holtkamp with the appear-
    ance of Charles A. King, and withdraw the appearance of David Paul
    Holtkamp for the City of Chicago in the above case and the attached
    list of cases, as follows:

    Appearance to be Withdrawn:         Appearance to be Substituted:
    David Paul Holtkamp                 Charles A. King
    City of Chicago, Law Dept.          City of Chicago, Law Dept.
    121 N. LaSalle St., Ste. 400        121 N. LaSalle St., Ste. 400
    Chicago, IL 60602                   Chicago, IL 60602


    RESPECTFULLY SUBMITTED,

    /s/ David Paul Holtkamp             /s/ Charles A. King
    David Paul Holtkamp                 Charles A. King

    **THIS IS A SUBSTITUTION AND APPEARANCE OF COUN-
    SEL AND WITHDRAWAL OF APPEARANCE OF COUNSEL ON
    THE ABOVE CAPTIONED CASE AND THE LIST OF AT-
    TACHED CASES.**
Case 18-02860   Doc 125   Filed 09/24/19 Entered 09/24/19 16:20:26   Desc Main
                           Document     Page 2 of 3




                             C ASE L IST

                     Case Name                          Case No.
    Lynette A. Jackson                           19-bk-17306
    Van M. Johnson                               19-bk-16589
    Tavares T. Melvin                            19-bk-13363
    Daniel Contreras                             19-bk-11799
    Melvin Brown                                 19-bk-02767
    Rosalva Boyzo                                19-bk-02727
    Manuel Antwan Carpenter                      19-bk-02662
    Miguel De La Mora                            19-bk-02404
    Phyllis Marie Howze                          19-bk-02301
    Lakesha R. Miller                            19-bk-02272
    Tolice Jones                                 19-bk-02180
    Biyunca D. Daniels                           19-bk-02062
    Marie Arlene Starks                          19-bk-02036
    Dora M. Yoshida                              19-bk-01736
    Glenda R. Smith                              19-bk-01527
    James W. Groves                              19-bk-00937
    Tearranee D. Collins                         19-bk-00588
    Latoya G. Brown                              19-bk-00384
    Peterson v. City of Chicago                  19-ap-00376
    George Huff, Jr.                             19-bk-34980
    Velma L. Huff                                18-bk-34660
    Lloyd McCoy                                  18-bk-34104
    Levy Johnson, Jr.                            18-bk-34041
    Francis M. Smolen                            18-bk-33919
    Marion Moore, Jr.                            18-bk-33911
    Kiya Massenberg                              18-bk-33516
    Lucinda Elizabeth Davis                      18-bk-33492
    Terrance R. Spets                            18-bk-31412
    Michael M. Sanders                           18-bk-31222
    Ashley Ellis                                 18-bk-26641
    Alice M. Longino                             18-bk-25933
    Kiera S. Cherry                              18-bk-25113
    Anthony and Marlene Roldan                   18-bk-18593
    George Peake                                 18-bk-16544
Case 18-02860   Doc 125   Filed 09/24/19 Entered 09/24/19 16:20:26   Desc Main
                           Document     Page 3 of 3




                     Case Name                          Case No.
    Curtis and Ruby Green                        18-bk-16199
    Zina Ordell Smart                            18-bk-12814
    Robert M. Kowalski                           18-bk-09130
    Dionna D. Rice                               18-bk-08359
    Bridgette Ownes                              18-bk-07893
    R & D Bus Company                            18-bk-05068
    Timothy Shannon                              18-bk-02860
    Robbin L. Fulton                             18-bk-02860
    Felicia R. Williams                          17-bk-33186
    Florence Mae Hernandez                       17-bk-32345
    LaTonya Boyette                              17-bk-32054
    Sabastian O. Osaghae                         17-bk-17290
    Donna M. Hampton                             17-bk-11751
    Arturo Bautista                              17-bk-10184
    Pittsfield Development, LLC                  17-bk-09513
    Lornie A. Marks                              17-bk-08576
    Ashina Nefertari Hicks                       17-bk-03663
    Puerto Rican Parade Committee of Chicago     17-bk-03480
    Samone L. Sandifer                           17-bk-00779
    Daniels v. Chicago                           17-ap-00198
    Baines v. Chicago                            17-ap-00242
    Rosia Mae Watson                             16-bk-38393
    Yanace A. Bass                               16-bk-37009
    TaraShaun Renee Cain                         16-bk-35812
    Irene Lelia Blakey                           16-bk-35699
    Jayson Jennings                              16-bk-28670
    Boaz Kohn                                    16-bk-12319
    Michael D. Shorter                           16-bk-09257
    Dorian Dudley                                16-bk-08230
    Wendy R. Woodward                            14-bk-33498
    Maurice A. Allen                             14-bk-17256
    Chester B. Steenes                           14-bk-16692
    Clarence Jones                               13-bk-46330
    McDonough Associates Inc.                    12-bk-47072
    CC Care, LLC                                 17-bk-32406
    Gold Coast Partners, LLC                     18-bk-09765
